Shulman, Presiding Judge.
Appellant fell from a ladder while working on the exterior of appellee Zaban’s house. Alleging that his fall and the consequent injuries resulted from Zaban’s negligence in leaving oil or some other slippery substance where appellant could step in it, appellant brought this suit. This appeal is from the grant of summary judgment to Zaban.
Appellant testified on deposition that he saw spots of what he thought were oil on the driveway of Zaban’s house on the day of the accident, but that he did not know whether anyone else saw them. That testimony, which showed that appellant was as aware of the oil as anyone else, demanded summary judgment for Zaban.
“ [I]n order to state a cause of action in a case where the plaintiff alleges that due to an act of negligence by the defendant he slipped ¿nd fell on a foreign substance on the defendant’s floor, the plaintiff must show (1) that the defendant had actual or constructive knowledge of the foreign substance and (2) that the plaintiff was without knowledge of the substance or for some reason attributable to the defendant was prevented from discovering the foreign substance.” Alterman Foods, Inc. v. Ligon, 246 Ga. 620, 623 (272 SE2d 327).

Judgment affirmed.


Quillian, C. J., and Carley, J., concur.